Dear Mr. Tureau:
You have requested an opinion of the Attorney General regarding the adoption of the Standard Building Code (Code) recommended by the Southern Building Code Congress International. You specifically ask whether the Ascension Parish Police Jury (Parish) may adopt this code without the necessity of publishing the entire text in the Parish's official journal.
In answer to your question, I refer you to R.S. 33:1236(36)(b) which provides:
       "The police juries and other parish governing authorities shall have the following powers:
*         *         *
 (36)(b) To adopt the Southern Building Code, the Southern Standard Gas Code, the Southern Standard Housing Code, the National Electrical Code or other standard codes by ordinance of the police jury without the necessity of publishing the text of the code. The code shall be identified as to date of current issue and exact title in the ordinance and signed by the president and secretary of the police jury."
In addition, R.S. 33:1368 provides:
       "Any municipality or parish which may adopt a building, electrical, traffic, or other code may do so by ordinance of the governing authority without the necessity of publishing the text of the code. The code shall be identified in the ordinance and signed by the mayor and by the secretary or clerk of the municipality, or by the president or chief executive officer of the parish."
As can be seen from the above authorities, the law clearly authorizes the Parish to adopt the Code, and other similar codes, without the necessity of publishing their entire text in the official journal.
Should you have any additional questions concerning this matter, please do not hesitate to contact me.
With kindest regards, I am
Yours very truly,
                                   RICHARD P. IEYOUB Attorney General
                                   BY: _________________________ ROBERT E. HARROUN, III Assistant Attorney General
RPI/Rob3:bb
0424R
Mr. Ralph Tureau Assistant District Attorney 208 East Cornerview Gonzales, LA 70737
DATE RECEIVED:
DATE RELEASED:
ROBERT E. HARROUN, III ASST. ATTORNEY GENERAL